 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ERIC RICHARD ELESON,                               No. 2:18-cv-2834 MCE CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff, a California prisoner proceeding pro se, has filed a motion asking that the court

18   reconsider its August 20, 2019, order dismissing this case. ECF No. 19. A district court may

19   reconsider a ruling under either Federal Rule of Civil Procedure 59(e) or 60(b). See Sch. Dist.

20   Number. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).

21   “Reconsideration is appropriate if the district court (1) is presented with newly discovered

22   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is

23   an intervening change in controlling law.” Id. at 1263.

24          Plaintiff does not present newly discovered evidence suggesting this matter should not

25   have been dismissed and there has not been a change in the law. Furthermore, the Court finds

26   that, after a de novo review, the dismissal of this action was neither manifestly unjust nor the

27   result of error. Therefore, plaintiff’s motion for reconsideration will be denied.

28   ///
                                                        1
 1          In his motion for reconsideration, plaintiff also asks that the undersigned recuse. That
 2   request will also be denied as there is no valid basis for recusal. See 28 U.S.C. § 455.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s motion for reconsideration (ECF No. 19) is DENIED;
 5          2. Plaintiff’s request that the undersigned recuse is DENIED; and
 6          3. The Clerk of the Court is directed to close the case.
 7          IT IS SO ORDERED.
 8   Dated: October 11, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
